KING, Circuit Judge.
This case has been before this court before. It is reported in 270 Fed. 477. It is not perceived where the case made by the present record differs materially from that then presented and decided.
In the brief of counsel it is stated that objection was made to the introduction of the drafts and bills of lading attached, without other proof tending to show that they were the documents referred to in the telegrams.
[1] While we think the evidence was sufficient to show that they were such documents, we find no such objection to have been made to their introduction. The objection made as stated in the bills of exception was alone “on the ground that it was not shown that the plaintiff had complied with either the letter or the spirit of the guaranty given by the defendant” by said telegrams.
[2] This objection was properly overruled by the court. We think that all the questions made in this case are concluded by the former decision of this court herein.
The judgment of the District Court is affirmed.
WALKER, Circuit Judge, took no part in the consideration or decision of this case.